Road infrastructure safety (debate)
The next item is the report by Helmuth Markov, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on road infrastructure safety management - C6-0331/2006 -.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, we are discussing another topic related to the safety of our citizens on Europe's roads.
I believe that we must emphasise this issue. This afternoon I had a meeting with the officials in my Directorate-General with a view to enhancing and redoubling the Commission's efforts in the field of road safety.
The figures for the past few months are not reassuring, unfortunately, and could jeopardise the aim we have set ourselves of halving the number of victims on the roads. That is why we must press on with our work. I am delighted today that we are able to conclude another directive relating to road safety and hence the safety of all of Europe's citizens.
In the 2001 White Paper on European transport policy, spearheaded by Mrs Loyola de Palacio, the Commission put forward the ambitious goal of halving the number of lives on the roads by 2010. Parliament welcomed this initiative and has always supported it.
As I was saying, after a series of extremely positive figures in recent years, the past year's results have unfortunately not been as positive as we would have liked. Moreover, we all realise of course that the overwhelming majority of accidents are primarily caused by human error or carelessness.
Nevertheless, the state of the road network, combined with growing volumes of traffic, is often a key factor in causing accidents. The state of the road infrastructure has in fact been shown to play a determining role in one in every three accidents. For this reason, over and above initiatives geared to improving the conduct of road users and the level of vehicle safety, infrastructure ought to be the third pillar in any road safety programme based on the principle of an integrated approach.
The proposal for a directive on road infrastructure safety management offers a good combination of preventive and corrective measures. The procedures introduced by the directive seek to ensure that safety is built into the planning, design and construction phases, but also into the management and operation of the road infrastructure. The directive is not of course meant to teach civil engineers how to build roads and certainly does not constitute an incentive to construct new roads. Rather, it is a mechanism intended to extend to all Member States procedures that are already in use, sometimes in different ways. The added value of action at European level lies in extending and spreading best practice to Member States which are not yet applying it.
Mr Markov and his colleagues in the Committee on Transport have worked hard on the proposal, helping to improve its outcome. The draft text has undergone some amendments during its passage through the institutions. Many administrative obligations and requirements to forward information have been removed, in order to ease the burden of red tape. The annexes, which list the criteria to be taken into consideration for the procedures introduced by the directive, have been made non-binding. Some of the definitions have been revised so as to bring them into line with practices already existing in certain Member States. Nonetheless, the principal elements of the initial proposal have remained unchanged, so the current text is acceptable to the Commission.
Once it has been adopted, the directive will be the first European Union legislation geared to the road infrastructure as a whole; it will be an especially important and powerful tool. Allow me to recall once again that, if this directive is applied to the trans-European network, it will save more than 600 lives and prevent around 7 000 accidents every year.
Obviously, the directive will also have an important social and economic impact. It will begin a long-term process. Our aim is to change the cultural attitude to safety at the road design, construction and maintenance stages. To this extent, it is a forward-looking directive which could remain valid for the next 50 years.
Thank you again, Mr Markov, for the work you have done, and thank you again for your attention, ladies and gentlemen.
Thank you, Commissioner. The House realises of course that the Commission wishes to halve the number of deaths, not lives.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, after more than one and a half years of negotiations, all the parliamentary groups, the Council and the Commission have finally agreed on a compromise for a directive on road infrastructure safety management in the EU.
The most important aspect of this agreement is that all participants recognise that road infrastructure safety is essential to improve safety on Europe's roads. Besides the fundamental goal of a modal shift from road to rail, drivers' behaviour and vehicle safety, as well as considerate driving and compliance with traffic rules, are of course all key factors.
In these areas, various European legislation exists, albeit patchy. There are currently no common rules on infrastructure planning and maintenance, for example. This is difficult to understand, for when do roads ever stop at national borders? Surely all drivers using these roads should be secure in the knowledge that they are using a good road infrastructure?
Despite these arguments, the Committee on Transport and Tourism rejected the Commission's original proposal in its entirety by a very narrow majority of just one vote, drawing attention to the Member States' rights of subsidiarity. Both in the Council and in the Parliament, there are differing views on just how detailed and binding a directive should be. For that reason, it was essential to find compromises which did not go as far as the original Commission proposal and, indeed, my own initial draft report.
I personally would have preferred the adoption of uniform, binding although, of course, not exclusive criteria governing how roads in the EU - and not only the TENs - are planned, built, checked for their compatibility with traffic regulations and regularly inspected in terms of road safety, and if necessary improved. In my view, that would also be useful in terms of risk assessment, the key phrase here being the collection of accident data.
Unfortunately, the present proposal is merely an initial step in the right direction, but at least that is something. The Member States will, I hope, gain positive experience with these recommendations and perhaps opt for a more harmonised approach at a later date. In the recitals in particular, it is apparent that this will be a test phase which by no means precludes the option of closer cooperation in future.
As to the main content of the report, firstly, attention will be paid to safety during all stages of road design, construction and maintenance.
Secondly, road sections with the highest accident density will be subject to particularly intensive checks and signed appropriately for drivers. A further aim is to introduce similar signage at road works, for example, so that drivers spot these hazards in plenty of time during the day and at night.
Thirdly, independent staff with appropriate and regular training must play a key role in planning and inspections. While detailed harmonisation of training in the various Member States is not mandatory, Member States should work towards mutually compatible training curricula for road safety auditors.
Fourthly, those Member States which already possess well-functioning road infrastructure safety management systems should be permitted to continue using their existing methods, provided that the requirements of the directive are fulfilled.
Fifthly, the directive offers many useful examples of methods and criteria which can be applied in safety inspections and risk/accident analyses. It emphasises, again, the need for adequate safe parking areas.
Sixthly, and finally, it points out that new technologies should be developed and applied in order to achieve ongoing improvements in road safety.
The Commission is in a position to promote the exchange of best practice in relation to safety management on roads which are not TENs but which were built with European funding. The compromise ensures that Parliament will be adequately involved in the amendment and further development of the directive's provisions. I feel sure that the compromise achieved, which will be voted on as Block 1, will be supported by the House.
I would like to thank sincerely the shadow rapporteurs as well as the Commission and Council representatives for their intensive cooperation, even if it did not always make life easy for me. I hope that the directive will bring about the improvements that we need.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, I would also finally like to congratulate you on your new post. Congratulations, and I wish you all the best, but I would also like to express the hope that in future, we are not going to have any more nonsensical drafts from the Commission. A year ago, the Committee on Transport rejected the proposal from the Commission on road infrastructure safety management as it was too bureaucratic and, in our view, failed to generate any added value.
I still believe that the directive is superfluous and is unlikely to add any value. The road infrastructure varies very widely in the Member States and I think we should only support those Member States that need to catch up, but to do that, we do not need a directive which applies to everyone. Instead of a directive, it would be better to adopt guidelines based on existing good practice in the Member States.
That being the case, I would prefer it if we could completely reject the directive, but we will not secure a political majority in favour of that option in the House, and the Council is also insisting on rules that are devoid of content, which is why we have now agreed a compromise on the basis of the report by the Committee on Transport. This compromise essentially consists of minor changes, such as improvements to language or amendments to the annexes, which give more details about safety management procedures.
Road safety is of course a very important issue for us, but at EU level, a great deal has already been done to improve road safety, for example as regards driving and rest times, additional mirrors in lorries, tunnel safety, etc. These are areas where it is useful to have regulations at EU level. More could be done here, but only if it adds value to road safety. Due to the subsidiarity principle, however, this is not the case for road infrastructure safety, but because the Commission's proposal has been watered down, I am able to go along with it, despite my objections.
The directive only requires Member States to introduce four procedures on road infrastructure safety management, and only concerns roads that are part of the TENs. Because the annexes are not binding, Member States can arrange the requisite procedures for themselves. This means that Member States have enough leeway to retain their existing successful systems. There are no new obligations for those who already have a good management system.
We have also deleted the extensive reporting requirements the Commission was requesting, and we have prevented the scope from being extended to motorways, which was what the rapporteur wanted. Anything else would have infringed the subsidiarity principle.
Ultimately, what we have now are guidelines in the guise of a directive. This is the first time that I have ever experienced such a thing. It is a result that my group can endorse, as we only ever wanted guidelines from the outset.
May I ask that as regards Amendment 70 we take the English version as a basis, as the German version, at least, contains mistakes and I think the other language versions may need to be checked as well.
on behalf of the PSE Group. - (PL) Mr President, I should like to begin by saying how delighted I am that the Commissioner has upheld the stance adopted by his predecessor. Mr Markov devoted a lot of time to this directive, but along with all of us he was aware, as Mrs Sommer said, that this directive was under serious threat. It was not clear whether it was to be or not to be. My political group and I were numbered amongst those who wanted this directive and we still do. One reason why we are anxious to have it is that we wish to use it as an efficient instrument to bring about action, notably in the countries that joined the Union in the last two enlargements. We have in mind the method, technology, tempo and timetable for modernising their infrastructure to improve safety. There are very important reasons for this. If the number of road accidents in Poland is similar to that in Germany, it means that the situation in Poland is bad. The same applies to the other new countries. That is why we shall support the compromises and amendments tabled. I call for strong support. This is not simply a face-saving compromise in relation to the version submitted. It is, I believe, an important compromise that should be acceptable to all concerned.
I should like to thank Mr Markov once again for his cooperation. Contrary to what you stated, Sir, you were not a difficult colleague. I am glad we are in a position to put in place an important instrument that will improve the safety of road traffic.
on behalf of the ALDE Group. - (PL) Mr President, I too would like to offer the Commissioner a warm welcome, and trust we shall cooperate and work well together.
We are today working on the directive on safety of road transport. This is certainly in keeping with the theme ascribed to the current sitting of Parliament in Strasbourg. Yesterday we worked on the subject of safety of pedestrians and cyclists. Earlier today we discussed the transport of dangerous goods, and now we are discussing the safety of roads. Tomorrow we are due to discuss the proposal for intelligent cars.
All this is good news for the citizens of the European Union, because it shows that the European Parliament is working on specific issues that can improve their safety when travelling by road. This good news does of course give rise to a whole series of questions. Firstly, we need to realise that this is a sequence of events, and that no single one of these directives or other legal acts will resolve the problem on its own. We have to understand that it is our wish to improve the system, so that the number of accidents decreases year on year, and the consequences of those accidents become less and less serious. Implementation of these measures is very important, however. This is especially true for the new countries, whose road infrastructure has been seriously neglected. This directive will be very relevant to them. It should be made quite clear that this is not a case of European law over-regulating. It is a directive that can prove useful in that regard, setting the standard governments will have to implement.
I should like to add to what Mr Markov, our rapporteur, has said. This is a sound and positive document. As I stated earlier, it is part of the ongoing work of the European Parliament aimed at improving road safety for our citizens. I am grateful for it and trust that the House will pursue its work on this subject in the future.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, in your comments on the directive, you mentioned the fact that the statistics have shown a deterioration of the situation as far as fatalities in accidents are concerned, specifically over the past year, whereas previously there had been a decrease in the number of deaths. This probably has very little to do with the infrastructure itself, for it is unlikely that within just one year the state of Europe's roads has deteriorated so rapidly that suddenly many more people are dying in traffic accidents.
You will gather from my introductory remarks that I am somewhat sceptical about this directive. I too would have thought that guidelines would have been quite adequate. I am still not entirely clear about the added value generated by this directive, and I will be looking very carefully at the implementation process to see precisely how this is being achieved.
I always have problems with the fact that, as I see it, there is an imbalance in relation to road safety. On the one hand, in terms of technical measures, we move very quickly to prescribe remedies, even if it is simply a matter of making things more expensive and the safety benefits are not entirely clear. We are generous, too, when it comes to infrastructure and adopt very comprehensive prescriptive measures here. However, when it comes to human beings, who are still a key factor in the context of accidents, there is an extreme reluctance in this House to even talk about the issue.
I still believe that if a driver cannot adjust to weather conditions, it will be very difficult for him, for the weather is something that we cannot yet control at EU level and the weather always has a major impact on accidents. I am waiting to see what happens during implementation, and will be following this very closely.
on behalf of the UEN Group. - (PL) Mr President, road accidents are the main cause of death and disability in countries with a developed transport system. The directive on improving the safety of road infrastructure on the trans-European network is a document that will reduce the number of accidents. It is a necessary provision and it deals with the challenges of road safety from design to use in a comprehensive manner. The amendments tabled have sound foundations. I proposed deleting the amendment to Article 5(1) that increased the time period for controls on dangerous sections of the road network from one to three years. This increase will be unnecessary once the directive is implemented. It is a comprehensive directive and pursuant to the provisions for better supervision, the safety of existing, constructed, upgraded and planned roads should halve the number of fatal accidents by 2010.
Member States can draw on the provisions of the directive when organising supervision of national and regional roads with a view to reducing the number of accidents on the European Union's roads. Some 40 000 people lose their lives in road accidents every year, and accidents of this type are the main cause of death for people under 45 years of age. It is also important to take action to ensure that vehicles are in a better state and of better quality. Action is needed as well to improve infrastructure and training, and to disseminate information on safe driving.
I should like to congratulate Mr Markov, the rapporteur, on a good report and on contributing to the drafting of the directive. We support this directive.
on behalf of the GUE/NGL Group. - (CS) One of the important goals set by the European Union in relation to road traffic in 2001 was reducing European road accident fatalities by 50% by 2010, i.e. from 50 000 to 25 000 annually. The results so far are not very satisfactory. The death toll for 2005 was 41 500 people. Consequently, we need new measures. Road safety is determined not just by vehicle safety and the quality of driver training, but also by the state of the infrastructure, meaning the safety of road construction and road markings. Most existing measures concentrate on vehicle safety, while some attempt to influence driver training and eliminate those that may be dangerous to other road users, for example through the points system.
Not much has been done so far in relation to the method of improving road infrastructure at European Union level. Consequently, the so-called best practice must be expanded as quickly as possible. Since the roads included in the TEN-T network are considered to be the most important, the report looks at this issue as well. I think that targeted investment in the maintenance of infrastructure and road markings, including the application of information technology, are needed in the long run, and not just on main roads and in the new countries. Apart from the passive and active safety elements in new cars and the eCall system, this is an aspect that could have the biggest impact on road safety in the future. The GUE/NGL Group strongly recommends voting in favour of the report.
on behalf of the IND/DEM Group. - Mr President, the Commission was defeated by the UK before when trying to impose harmonised measurements - caught like graffiti vandals altering UK road signs. But they do not listen, and Mr Markov is going to put road safety standards under the control of an unelected Commissioner.
Amendment 5 is good: 'Several Member States already possess well functioning road safety management systems. These countries should be permitted to continue using their existing methods'. Will some countries be more harmonised than others? Which countries? Please name names.
UK roads have high safety standards - for instance, too many speed cameras. Why not harmonise those? Please take away as many as you like. Amendment 53 requires harmonisation of sign visibility and readability, and 49 requires harmonised road signs and markings. Is this readability designed to confuse UK motorists in 35 EU languages? What is it? Is the rapporteur proposing huge road signs with massive texts so motorists can pick out their language at a distance? Or maybe parking bays so motorists can get out and read it all? What next? UK distances are in miles, with stopping distances in yards. The EU is about harmonisation, not people, so the unelected Commissioner will take away UK imperial distances and traditions via the back door without asking the people.
The title of this report should be 'EU cannot read the signs'. Well, the writing is on the wall. Keep your distance, listen to the people, not to politicians. If you want to mess with the imperial measure, let us have a UK and Irish referendum on it, or do you want just more road rage? The UK would be better off out.
(PL) Mr President, before I contribute to the debate, I should like to congratulate the Commissioner on his appointment.
A degree of progress has been made in the area of road safety by taking appropriate action regarding vehicles and drivers. There is still much to be done, however, as the statistics are alarming. Some 43 000 people die every year on the European Union's roads. At global level, the number of fatalities in road accidents is even more horrifying, as it amounts to 1.2 million individuals. Almost one third of deaths amongst young people are due to accidents.
The initiative aimed at improving the safety of road infrastructure is very important. This is because the physical condition of the roads is a major contributory factor to the number of accidents that occur on them every day. Much of the existing road network was created decades ago. It no longer meets current safety standards due to its physical condition and state of repair, and also because of present-day traffic levels.
I share the rapporteur's view that this directive should apply not just to trans-European road networks: its scope should be much broader. According to the statistics, only 7% of fatal accidents happen on motorways. Two-thirds of those who lose their lives in road accidents are victims of accidents on single carriageway roads outside built up areas and in the countryside. Safety issues must be taken into account at the planning and design stage, including the planning of road infrastructure, as well as when the roads come into use.
(RO) Honourable President, Mr. Commissioner, dear colleagues, every year, in the European Union, approximately 43,000 people die and other approximately 1.7 people are injured in road accidents. In addition to designing and building safer vehicles, Member States should also invest in the safety of road infrastructure.
The road safety impact assessment should prove, at a strategic level, the implications of various alternatives for planning an infrastructure project on road safety and this should be decisive in choosing the route.
The TRAN Committee supported the amendment by which Member States can implement the provisions of this directive, as a set of good practices, for the national road infrastructure as well, not included into the TEN-T network, built by entirely or partially using Community funds.
In order to encourage bicycle riding, especially in urban areas, Member States should include special routes for cyclists into any variant of building the road transport infrastructure, which would avoid as much as possible crossing with the main drive routes.
I consider it extremely necessary that Member States ensure the provision of adequate road signals in order to warn traffic participants about the segments of road infrastructure that are under repair and may endanger the safety of traffic participants.
I also consider that, in case the implementation of the provisions under this directive generates new obligations for the achievement of a road infrastructure project, the Commission and the Member States should ensure the adequate increase of allocated funds.
I end by emphasizing the need to build safer parking areas and I hope Mr. Commissioner will support the amendment I submitted for this purpose to the 2009 Union budget. I congratulate the Rapporteur.
- (FR) Mr President, ladies and gentlemen, I would like to thank our rapporteur very much for the discussions that he led for two years in the Committee on Transport and Tourism in the preparation of this text that is aimed at improving safety on Europe's road network.
This important and constantly recurring topic is of major concern to this House, which is often called on to give its opinion on a whole range of technical issues relating to vehicle safety standards, and once again, this very evening, we can point out that we have responded in a very concrete way for the benefit of the people of Europe. Safety issues of this kind concern them and can affect them in their everyday lives and, indeed, if this legislative proposal seeks to lower the risk of accidents and reduce the number of dead and injured on our roads by helping to ensure that safety is integrated in all phases of planning, design and operation of road infrastructures in the trans-European network, then it warrants our attention.
I, for my part, will support this initiative because, without imposing excessively strict procedures that would not take account of the economic and structural reality of each Member State, this proposal for a directive will provide clarity by arranging for an impact assessment prior to each new construction project, a road safety audit that will allow existing facilities to be developed and a risk management procedure that will provide a specific response to targeted risks. Although not as optimistic as Commissioner Tajani, I hope that the Commission's assessment of the impact of all these measures proves to be a realistic one.
Indeed, I think it will be a very good thing if by introducing these measures we are able, as is estimated, to prevent nearly 7 000 road injuries and some 600 fatalities on Europe's roads each year.
(PL) Mr President, I am glad that we are working on a directive concerning management of the safety of road infrastructure. The current situation is that certain Member States such as Germany, Denmark, France, Sweden, the Netherlands, Austria, Spain and the United Kingdom have a safe road network, though this does not mean that it could not be improved further. In other countries such as the Czech Republic, Italy and Portugal, the network is mediocre, and in still others, such as Poland, Romania and Bulgaria, it is simply bad.
The aim is to provide maximum security for Union citizens in all Member States. It is therefore surprising that pursuant to the principle of subsidiarity, and essentially not infringing it, we are endeavouring not to implement compulsory provisions. Many issues are being left to the discretion of Member States, for example broadening the scope to include national roads that are not part of the trans-European road network.
That being the case, the question arises as to how we intend to improve the condition of other roads, in Poland for instance. How will we be able to insist that no ditches several metres deep are dug, and that safety lanes are created on motorways and national roads alike? How will we be able to insist that paint that is visible in rainy conditions is used on road surfaces, and that unnecessary signs and markings are done away with? It will not be possible to achieve all this unless it becomes compulsory to implement the provisions in the proposal for a directive we are currently discussing. I therefore suggest that representatives of the Committee on Transport and Tourism visit Poland. That would enable them to take the right decision and convince all Members to support it.
I was more favourably inclined towards Mr Markov's earlier report, but I trust he will not succumb to pressure and will stand by his views. I am in favour of making Annexes I, II, and III binding. Finally, I wish to congratulate the rapporteur.
(DE) Mr President, road safety is an important subject in Europe. There is still a lot to be done to ensure that we achieve the high level of safety for road users, and for the environment along our transport routes, that we all would like. To this end, we also need rules and regulations. However, paper, as we know, is patient, and too much paper can be harmful.
Apart from introducing a great deal of new red tape, the first draft presented had precisely that flaw: it was heavy on rhetoric and light on substance, which is why we referred it back to committee at first reading. The second time round, things look rather different and - being cautiously optimistic - they look a little better. Mrs Sommer has already talked about the basic content of the current text. What we would like is something which is more of a guideline and is not binding in nature. We want to have an exchange of good practice, but we do not to be prescriptive.
Above all, we do not want the annexes to be binding on the Member States. We are quite deliberately limiting ourselves to the TENs. Many of our fellow Members have said that a great deal happens, and can happen, in the other road networks too, and in response to that, I would point out that there is nothing to stop Member States taking action here. On the contrary, we would all be delighted if the Member States were to do their job and not simply sit back and wait, in every case, for Europe to take action.
From that point of view, I think that if we have reduced red tape, we have made a constructive contribution to this subject, and can continue to do so. What is more, as a consensus was reached with the Council in the informal trialogue, we can conclude this matter at first reading. All that remains is implementation, and that is a task for the Member States.
(ES) Mr President, I would like to begin by welcoming Mr Tajani in his new role as Transport Commissioner. I hope that we will be able to cooperate successfully with him and, above all, make improvements in the area of road safety, as he himself hopes.
Secondly, I would like to sincerely congratulate Mr Markov and thank him for his tenacity and patience in pursuing and achieving this agreement. There is no doubt that it is still inadequate, but it is certainly satisfactory given that there was the risk of it being permanently blocked. In that respect, Mr Markov, I believe that we must be moderately content, but content all the same.
As you rightly said, it is a small step, but it is a first step, and when it comes to road safety we are used to being patient and achieving small victories little by little on behalf of all the victims of traffic accidents and their families.
Since the outset we have believed that it was necessary to have this text, which seeks to put an end to the vicious circle of the fight against road accidents: after the rules on speed limits and blood alcohol level, it was time to talk about the need to change drivers' attitudes and protection in vehicles; it is now time to highlight the black spots on the European road network.
I am therefore pleased that we have included in this procedure the aspect of sufficient safe parking areas, which we called for in other texts and which I believe is of considerable importance in this text.
I am also pleased that we have succeeded in ensuring that the text makes specific reference to central reservations and crash barriers, which prevent injury and death among vulnerable users, such as motorists, since the rise in their number today actually generates new accidents.
Finally, I welcome, too, the fact that particular importance has been placed on all vulnerable users, and the special emphasis on level crossings, as these will have to be taken into account in the audits.
In conclusion, I want to say that there is a future-oriented dimension to the introduction of the intelligent and interactive road signs that are to be developed and that will doubtless have a significant impact on road safety in the future. I also welcome the fact that emphasis has been placed on auditor training. In my opinion, this is an important professional field for the future.
Mr President, I wish to congratulate Mr Markov not just for the quality of his report but also for his perseverance in concluding it, in spite of the obstacles put in his way, mainly by some members of the Transport Committee - perhaps inadvertently.
It is, indeed, regrettable that, when dealing with a report whose sole aim is to save thousands of EU citizens' lives, certain colleagues, using perhaps suspiciously and British-imperially, nationalistically motivated legalistic excuses, have tried to stop this proposal by the Commission from being advanced on apparent subsidiarity grounds. Perhaps some of us ought to consider more carefully the view that what Europe needs today is more unity and cohesion and less subsidiarity. Nevertheless, the delay caused is not without some benefit also, for it has given a chance to the rapporteur to better his report by incorporating, amongst other things, many amendments tabled to the first report draft.
This is much welcomed. On the substance of the report, my main point is that I agree with the rapporteur that Annexes I, II and III should be binding. If these were not to be so, then the value of this proposal would surely diminish.
I would like to conclude by taking the opportunity of reminding the House and the Commissioner of two important issues on road safety. Firstly, an effective high-friction coefficient road surface can reduce the stopping distance of a vehicle by as much as 50%. This can make an enormous difference in reducing car accidents on our roads.
My second point is not directly related to this report but is worth making again and again at every possible opportunity. It is this: one third of all fatal car accidents are alcohol-related. Many are attributed to alcohol levels in drivers' blood which are below the existing legal limits. Citizens and ourselves should not be fooled. There is no safe alcohol level in drivers. Any alcohol intake impairs driving capability. If we want to reduce substantially the number of people killed on our roads then we ought to consider implementing a policy of zero alcohol level in drivers.
(DE) Commissioner Tajani, I would like to congratulate you and wish you every success with your decision-making. Mr President, ladies and gentlemen, what distinguishes a racing driver from an ordinary car, lorry or bus driver, or indeed a cyclist? The racing driver walks the course before driving it, in order to gain an impression of its quality. Obviously, that is not something that we can do with our extensive trans-European networks. Regardless of where we are in the European Union, we must be able to rely on a minimum level of quality in our road infrastructure.
Road infrastructure management is therefore an important topic for Europe. Improving road safety - as this House has repeatedly said - has a horizontal dimension. It must be based on an integrated approach, dovetailing the implementation of existing and new legislation and the dissemination of good practice. Drivers, vehicles and infrastructure all influence road safety. We are not starting from scratch. Some countries already have methodologies and strategies for road infrastructure safety management and they must be able to retain these. In this context, the maintenance and expansion of road infrastructures are future-oriented topics in precisely the same way as research, education and employment.
I would like to focus on one point of detail, however. In my view, it is extremely important to improve parking facilities for heavy goods vehicles on a Europe-wide basis; that is a key element of safety management. Whereas many other workers are able to have breakfast with their families and finish work at 5 p.m., lorry drivers are out on the road day and night for weeks at a time, with poor medical care, patiently accepting being away from home, to say nothing of having to contend with the widely varying personal care facilities across the TENs. Indeed, unlike most other people, lorry drivers have to pay heavy charges for these facilities. They also have to pay through the nose if they cannot find proper parking areas where they can stop and comply with the rest times that are prescribed by European law. That is another reason why we need this directive.
(PT) This debate is about road safety. However, this proposal for a directive has already suffered several accidents along the way. To start with, the Committee on Transport and Tourism rejected the Commission proposal, considering it superfluous and in contradiction with the subsidiarity principle.
After the Council agreed on a general orientation on the Commission proposal, aimed at doing away with the binding nature of the annexes to the directive and restricting its application to trans-European road networks, it was finally possible - thanks to the commitment of the rapporteur, whom I must congratulate - to adopt a report in the Committee on Transport.
The report not only makes the text less bureaucratic but also takes account of the different levels of road safety management in the various countries. The report therefore favours the idea of exchanging good practices, constantly seeking to better coordinate actions at both EU level and among the Member States.
It is therefore with satisfaction that we find ourselves once again debating this issue, now based on a text which offers renewed added value, which reflects the capacity to coordinate actions within the Union and which offers us more appropriate solutions given that real life, as we well know, is pretty diverse. It gives a clear signal to our citizens that, despite a few accidents along the way, we have not ground to a halt.
In this context, a definition is proposed for the orientations and best practices at all stages of road management, from road safety impact assessments to audits, network safety management and inspections.
It should be underlined that the directive, as amended, will not impose the adoption of any technical rules or procedures. Instead it encourages the Member States, through guidelines, to make best use of the methodologies defined, even inviting them to apply these to national roads not included in the trans-European road networks.
I am finishing up now, Mr President. In 2001 the European Union set the ambitious target of halving by 2010 the number of deaths on European roads. Our expectation is that this directive, together with many other initiatives already discussed and adopted in this House, may also help to save many lives of European road users.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, I should like to respond to the comments made by a large number of Members during the course of this debate. The attendance of so many Members, despite the late hour, reflects the extraordinary importance of the topic and the fact that everyone regards it as a priority.
First of all, I wish to thank Mr Markov for his work. It cannot have been easy, but a good politician must be able to use the skill of mediation. It seems to me that Mr Markov has used it, achieving a result that can certainly be endorsed by the Commission.
Concerning the Commission's proposals referred to by Mrs Sommer, I believe that at the hearing, during my policy statement the other evening, I emphasised the importance of the Commission's, but also Parliament's, commitment to the sensitive subject of road safety. I wish to make it a priority, even though it is not entirely within the Commission's competence, as I believe that our consciences as fathers compel us to engage in a major initiative to drastically reduce the number of deaths on the roads.
That is why I wish to turn the event planned by the Commission for 10 July in Brussels as a meeting with young people not into a formal affair but into a special occasion, if possible with a high media profile, by inviting members of the public to describe the risks they run on the roads each day, and in particular the risks run by our young people.
I should also like to respond to what Mr Matsakis said: I share his view about alcohol. Alcohol and drugs are two elements that endanger the lives of too many young people on roads all over Europe. That is why I invite you to attend the event for young people on 10 July. We must inform them in no uncertain terms of the risks they run, especially when leaving discotheques in the evening and nightclubs at the weekend.
Thereafter, European Road Safety Day will be marked in cities on 13 October. The Commission is making preparations in Paris, but also in other European cities. Let us see to it, with the participation of Members of this House, that these are not just passing phenomena but days that convey positive messages to young people. If we are able to save even one human life, that good deed will stay with us for the rest of our lives. That is why we must make a commitment and why I become so heated about this issue, which, I repeat, I consider to be a priority in the transport sector and a crucial aspect of my duties.
(FR) The translation is perhaps easier when I speak in French. I would like to thank Mrs Griesbeck for saying that she was very pleased that I spoke in French, but as I first went to Paris when I was six months old I was speaking French before I could speak Italian. However, I shall now continue in Italian.
(IT) Mrs
Lichtenberger said that human error is undoubtedly to blame. I did say in my speech that human error is certainly the main factor, but just think how many poorly constructed roads cause accidents: we only need think of aquaplaning. A badly made road is so often all it takes to cause the death of a person who may have been travelling at a normal speed merely because some of the structural elements are faulty. I agree with Mr Matsakis and welcome his technical advice regarding stopping distances and the use of special materials for road surfaces. We must send out signals, positive messages. I do not think one should speak of interference by the European Union whenever a positive message is conveyed.
I find it regrettable that Mr Nattrass spoke and then left the Chamber, because when one asks questions it is a good idea to listen to the answers, even from a Commissioner who has been through many elections and has been elected to the European Parliament several times; and I can assure you, ladies and gentlemen, that it is much more difficult to be elected to the European Parliament under the Italian system than it is in the United Kingdom. However, I did not wish to engage in polemics; that was just a little quip, and let us hope that Mr Nattrass is listening in his office. Nonetheless, perhaps he has not been sufficiently attentive in his reading of the legislative text under discussion this evening. The legislative text we are discussing this evening makes no demands on the United Kingdom nor on Germany, because the procedures contained in the directive are specifically inspired by the UK and German systems. I therefore believe that Mr Nattrass will be able to alter his stance if he rereads the text carefully.
With regard to the request made by Mrs Ticău, Mr Kuc and Mrs Ayala Sender for safe car parks, I fully agree - I alluded to this during the speech I made when seeking the confidence of the Committee on Transport - and the Valenciennes initiative is a first step. I plan to go further, not least because the results have clearly been positive. Many Members, including some from the new Member States, have asked me to take action above all at the border with Russia because lorries are being vandalised there. I consequently believe that action is required there too, and the pilot project launched by the Commission must be continued. As far as I am concerned, then, I am committed to going further in this direction.
In conclusion, I must say that sometimes the good is the enemy of the best, and when we manage to produce a legislative text which may perhaps prompt reservations but on which there is a consensus, we can consider ourselves satisfied. Once again, I am grateful to Mr Markov. The directive undoubtedly represents a fair compromise. Some may perhaps have preferred a regulation, but Member States which have already introduced the procedures we are discussing will not be obliged to change them - and I reiterate this point - while Member States without experience in this area will be able to benefit from the exchange of good practice fostered by the directive, which has hitherto been insufficient. Moreover, the results of the research projects will be available to Member States so as to enable them to implement the directive in full.
Mr Markov, I shall conclude by thanking you once again for your patience and for the mediating skills you have demonstrated. You are obviously a good politician. Thank you, and thank you, Mr President.
rapporteur. - (DE) Mr President, I would like to thank all our fellow Members once again for the debate. There are at least two things which have become clear. Firstly, road safety is something that we are all concerned about, and secondly, the question is how far do we go to tackle this at European level, and there are very different views on that.
Of course, I was very pleased to see that other colleagues were also calling for binding annexes. Unfortunately, in the Committee on Transport and Tourism I was unable to achieve an extension of this directive to road infrastructure outside the trans-European road network. One of the recitals now states that this is possible, and I hope, of course, that the Commission will bring forward a new proposal at a later date, as I believe this is necessary.
This, then, is the first small step. If we were to compare it with a person, it is not a large step, a step that you or I could take. It is, perhaps, a small step that a six- or seven-month-old baby might take on its tiny feet. Let us hope that the directive produces results very quickly and minimises the number of road fatalities, for that is our main concern and that is what we are seeking to achieve. Once again, thank you to everyone, and congratulations on your appointment, Commissioner.
The debate is closed.
The vote will take place on Thursday ,19 June 2008.
Written statements (Rule 142)
in writing. - (RO) This directive is absolutely necessary, especially for the major road infrastructure projects. Nevertheless, we should not forget that the important aspects related to safety fall to the responsibility of Member States, according to the principle of subsidiary, as a shared responsibility.
As designed, and partly achieved, the trans-European road network is one of the safest in the world. Major problems related to the overall infrastructure safety and traffic safety are not either in the TEN-T or, mostly, on the highways, but there are problems on the usual roads, especially outside the cities.
For this reason, thorough analyses, building projects designed and achieved with competence, as well as an efficient audit, are necessary particularly in the regional and local road network and, for this reason, I consider that Member States should take over all the healthy principles and implement them responsibly not only where they are bound to but, especially, where they are necessary.
Being designed as non-mandatory, especially from the bureaucratic-administrative point of view, the rules established by this directive should be adopted as a set of good practices for the continuous improvement of procedures for the management of all road infrastructures across the entire European Union.